FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VALERIYA GEORGIEVA NEDEVA-                       No. 09-73223
ALANIZ,
                                                 Agency No. A089-347-529
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Valeriya Georgieva Nedeva-Alaniz, a native and citizen of Bulgaria,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002), and we deny the petition for review.

      The agency did not abuse its discretion in denying Nedeva-Alaniz’s motion

to reopen on grounds that she failed to establish exceptional circumstances within

the meaning of 8 U.S.C. § 1229a(e)(1). See 8 U.S.C. §§ 1229(a)(1)(F),

1229a(b)(5)(B); Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003)

(per curiam).

      PETITION FOR REVIEW DENIED.




                                         2                                   09-73223